DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8, 11-16, 19-23, and 25 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated the remaining specification objections.  Therefore, those objections are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 11, 15, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190362222) (“Chen”) in view of “Learning Network Architectures of Deep CNNs under Resource Constraints” (Chan et al., published on June 14, 2018, “Chan”) and further in view of Porter et al. (US 20170161624) (“Porter”) and Chui et al. (US 20200184262) (“Chui”).  
Regarding claim 1, Chen teaches a computer-implemented method, the method comprising steps of: 
receiving a set of data (Chen ¶ 33 notes that an operator may specify a dataset upload, a model task, and a desired performance metric, and that the dataset upload can be a field which accepts any form of data structure, such as databases, tables, sequences, and other formats; ¶ 83 also notes that the system may receive a test interaction dataset) …; 
determining at least one property of the set of data (Chen ¶ 83 discloses receiving, from a client device, a request to generate a machine-learning (ML) model; the request identifies a test interaction dataset and a task for the ML model; the operations also include identifying characteristics [properties] of the test interaction dataset by applying, to the test interaction dataset, a neural network trained to recognize one or more of metadata, datatypes, and data distributions in interaction datasets); …
receiving a plurality of deep learning models from a catalog of deep learning models (Chen ¶ 4 discloses that based on matching the test interaction dataset to the historical interaction datasets, the computer system selects historical machine-learning models [collectively comprising a catalog]);
determining a score for each of the plurality of deep learning models (Chen ¶ 44 discloses that the model ranking module processes the test interaction dataset through each combination of feature extraction rules and historical ML models by extracting features from the test interaction dataset according to the historical feature-extraction rule of the combination and performing the task on the test interaction dataset by the historical ML model of the combination according to the features; the model ranking module estimates the performance metric [score] of this combination and compares to the performance metrics of the other combinations) based on … (ii) the determined at least one property of the set of data (Chen ¶ 56 discloses generating a performance metric for each of the combinations based on an extraction of features from the test interaction dataset; ¶ 53 discloses that the selection of the models is based on matching historical interaction datasets to the characteristics [properties] of the test interaction dataset); 
ranking the plurality of deep learning models for presentation to a user based on the determined scores (Chen ¶ 44 discloses that the model ranking module processes the test interaction dataset through each combination by extracting features from the test interaction dataset according to the historical feature-extraction rule of the combination and performing the task on the test interaction dataset by the historical ML model of the combination according to the features; the model ranking module estimates the performance metric of this combination and compares to the performance metrics of the other combinations; the different combinations are then ranked based on their performance metrics [scores]; the model ranking module outputs [presents] an output ranked model of these combinations; ¶ 75 discloses a presentation device that displays graphical content);
presenting to a user, on a display of the computing device associated with the user, (i) one or more of the deep learning models based on the ranking (Chen ¶ 75 discloses a presentation device that displays graphical content; ¶ 44 discloses that the model ranking module estimates the performance metric of the combination and compares to the performance metrics of the other combinations; the different combinations are then ranked based on their performance metrics; the model ranking module outputs [presents to a user] an output ranked model of these combinations)…; [and]
receiving a selection of one of the deep learning models from the user via an input device of the computing device associated with the user (Chen ¶ 37 discloses that a GUI may present a download selected model option;  ¶ 38 discloses that the GUI may present a run selected model option, which allows the client to run the selected ML models [upon selecting the option]; see also Fig. 9 (disclosing an I/O device 908)); …
wherein the steps are carried out by at least one computing device (Chen Fig. 9 shows computing system 900 on which the method steps disclosed therein run).
Chen does not appear to disclose explicitly the further limitations of the claim.  However, Chan teaches receiving a plurality of characteristics of a computing device associated with a user (page 1817, right column discloses that the method takes into account deployment resource constraints upfront [resource constraints = characteristics of device]; page 1820, left column states that estimations of both the memory and FLOP of CNN models [characteristics of computing device] are provided); …
 determining a score for each of the plurality of [machine] learning models based on (i) the received computing device characteristics (page 1822, left column shows the relationship between network size reduction and its impact on accuracy, and optimized networks with varying target constraints [characteristics] (for both memory and FLOP) given as a percent of the unconstrained baseline; for instance, a CNN model was produced with no less than 2% loss of accuracy [loss of accuracy = score] when both constraints were 50% of the unconstrained model, and a model with only 5% loss of accuracy when the constraint was only at one tenth) … ; … [and]
training the completed [machine] learning model using the set of data (Chan p. 1821, last full paragraph on left-hand column says that all CNN models used in the experiments [including the selected ones] are trained on training data)….
Chan and the instant application both relate to machine learning with hardware constraints and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to score the machine learning models based on computing device characteristics, as disclosed by Chan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that more appropriate models are used that satisfy the resource constraints of the computer that is running the machine learning model.  See Chan, abstract (model learning approach performs optimization subject to memory and computational constraints imposed by deployment scenarios).
Porter discloses presenting to a user … (ii) one or more natural language explanations corresponding to the one or more of the [resources], each of the one or more natural language explanations comprising a description of the ranking for the corresponding [resource] with respect to at least [a] set of data and [a] plurality of characteristics (Porter ¶ 41 discloses that an intelligent ranking engine may accept a model of a user’s likely intent and use the model in the recommendations made to the user; intelligent ranking engine explains in natural language (e.g., English) to the user both the model of user intent [plurality of characteristics] that is being used by intelligent ranking engine and the reason [natural language explanation] why specific resources have been recommended to the user; intelligent ranking engine may also include modelling of behaviors [set of data] common to all users or across groups of users to inform its decisions)….
Porter and the instant application both relate to providing natural language explanations of ranked choices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Chan to present a natural language explanation of the reasons for the ranking based on a set of data and a set of characteristics, as disclosed by Porter, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would aid the user in understanding why the system made the choices it did, thereby enhancing the explainability of the underlying model.  See Porter, ¶ 41.
Neither Chen, Chan, nor Porter appears to disclose explicitly the further limitations of the claim.  However, Chui discloses receiving … an incomplete deep learning model for [a] set of data (Chui Fig. 4A and ¶ 61 disclose that a training image dataset may be used to train a preliminary deep learning algorithm [incomplete deep learning model]), wherein the incomplete deep learning model is nonfunctional (Chui ¶¶ 61-64 disclose that, upon the receipt of user interaction data that involve a medical image on which the preliminary deep learning model is applied, the user interaction data are pooled with user interpretation data to determine whether users are identifying or classifying a feature that is not presently encoded in the existing deep neural network or algorithm [so the preliminary deep learning model does not function to identify or classify the feature that the users identify]); …
determining a score for the … deep learning model[] based on … (iii) the received partial deep learning model for the set of data (Chui Fig. 4 and ¶¶ 61-63 disclose that a user may provide user interaction data indicating whether he agrees with the image analysis provided by the system; the user interpretations may be pooled and it may be determined whether these pooled interpretations satisfy a threshold level such that a modification to the preliminary deep learning algorithm is required; for example, to add a layer to the deep neural network, a confidence level [score] of 98% may need to be met); … [and]
completing the partial deep learning model based on the selected deep learning model, wherein the completing comprises selecting one or more layers from the selected deep learning model and adding the selected one or more layers to the partial deep learning model, wherein the selecting is based at least in part on one or more existing layers of the partial deep learning model (Chiu Fig. 4 and ¶¶ 61-64 show that, if the predetermined threshold level for modifying the preliminary deep learning algorithm is met the deep learning algorithm may be modified (e.g., a new layer may be added) [selected deep learning model = model to be modified; note that the formation of the layer is a selection of the layer, which is based on the existing layers insofar as the results of the existing layers produced the threshold confidence level that necessitated the addition of the new layer]) ….
Chui and the instant application both relate to altering deep learning model topology and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, and Porter with to add a new layer to a partial deep learning model based on a score for the model, as disclosed by Chui, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the model by ensuring that the number of layers of the network matches the complexity and size of the data.  See Chui, paragraph 28.

Claim 11 is a computer readable storage medium claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a system claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Chen combined with Chan, Chui, and Porter teach the limitations of method claim 1. Chen additionally teaches that said determining the score for a given deep learning model of the plurality of deep learning models comprises determining the score based on a data distribution of the given deep learning model (Chen ¶ 83 discloses that the system identifies characteristics of the test interaction dataset by applying, to the test interaction dataset, a neural network trained to recognize one or more of metadata, datatypes, and data distributions in interaction datasets, then selecting, based on matching historical interaction datasets to the characteristics of a test interaction dataset, historical ML models; an output ML model is then generated based on the satisfaction of a performance metric [score] [so that the selection of the model, and the determination of the performance metric/score, are ultimately dependent on the data distribution of the test interaction dataset and the historical ML model that goes with it]).

Claim 21 is a system claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of that claim.

 Regarding claim 6, Chen combined with Chan, Chui, and Porter teach the limitations of method claim 1. Chan additionally teaches that the plurality of characteristics of a computing device comprise one or more of an available amount of graphics processing unit (GPU) memory and an available amount of GPU processing time (page 1816, first column, abstract discloses that a practically small number of GPUs are used for training the deep learning models; page 1817, second column, last paragraph discloses that the solution space is restricted to meet requirements on memory usage [so that one characteristic of the device is its available amount of GPU memory]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chui, and Porter to consider the GPU memory constraints in model selection, as disclosed by Chan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that an appropriate model is found for the given problem without unduly straining constrained resources.  See Chan, last two paragraphs of introduction.

Claim 15 is a computer readable storage medium claim corresponding to method claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 7, Chen combined with Chan, Chui, and Porter teach the limitations of method claim 1. Chen additionally teaches that the at least one property of the set of data comprises a data distribution of the data ( Chen ¶ 51 discloses that the computer system identifies characteristics of the test interaction dataset by applying a neural network to the test interaction dataset; the neural network can be trained to recognize one or more of metadata, datatypes, and data distributions in interaction datasets).

Regarding claim 25, Chen, as modified by Chan, Porter, and Chui, discloses that the incomplete deep learning model comprises at least one of: partially written software code and a textual explanation (Chui ¶¶ 61-65 disclose that the preliminary deep learning model is applied to a medical image, and the model is later modified to add a layer to the network, change a value, etc. [i.e., the network with the added layer is fully written software code and the preliminary model is only partially written software code).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, and Porter to provide an incomplete deep learning model comprising partially written code that can be completed, as disclosed by Chui, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the model by ensuring that the number of layers of the network matches the complexity and size of the data.  See Chui, paragraph 28.

Claims 3-5, 12-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chan, Chui, and Porter and further in view of Liao et al (US 20110225180) (“Liao”).
Regarding claim 3, Chen combined with Chan, Chui and Porter teaches claim 2. Chen additionally teaches that said determining the score for the given deep learning model comprises:
determining a first score based on the determined at least one property of the set of data, …  and determining a third score based on the data distribution of the given deep learning model (Chen ¶¶ 53, 56 discloses that the system selects historical ML models and historical feature-extraction rules based on matching historical interaction datasets to the characteristics [properties] of the test interaction dataset; the system then generates an output ML model by generating a performance metric [first score] for each combination of ML model and feature-extraction rule [so the score is ultimately dependent on the properties of the test interaction set];  ¶ 51 discloses that the characteristics of the test interaction set include data distributions in interaction datasets [so the performance metric may ultimately be based on these distributions, and since there is one performance metric per combination, a score for another ML combination may qualify as a “third score”])….
Chen does not appear explicitly to teach the remaining limitations of the claim.  However,  Chan teaches determining a second score based on the computing device characteristics (page 1822, left column discloses a relationship between network size reduction and its impact on accuracy, and optimized networks with varying target constraints (for both memory and FLOP in our experiments) are given as a percent of the unconstrained baseline; for instance, a CNN model was produced with no less than 2% loss of accuracy [loss of accuracy = score based on device characteristics] when both constraints were 50% of the unconstrained model, and a model with only 5% loss of accuracy when the constraint was only at one tenth)….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen, Chui, and Porter to determine a score based on the characteristics of the computing device, as disclosed by Chan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that an appropriate model is found for the given problem without unduly straining constrained resources.  See Chan, last two paragraphs of introduction.
Neither Chen, Chan, Chui, nor Porter appears to disclose explicitly the further limitations of the claim.  However, Liao teaches combining … first, second, and third scores to generate the score for the given … model (Liao ¶¶ 46-48 disclose three separate penalty scores for skipped words in evaluating a query model’s similarity score; ¶ 50 discloses that a combination of the computed penalty scores is determined, which may be a weighted average of the scores).
Liao and the instant application both relate to the weighted combination of data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, Chui, and Porter to combine scores to generate an overall score for a model, as disclosed by Liao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the meaningfulness of the score by ensuring that multiple factors are taken into consideration in generating it.  See Liao, ¶¶ 46-48, 50.

Claim 12 is a computer program product claim corresponding to method claim 3 and is rejected for the same reasons as given in the rejection of that claim.1  Similarly, claim 22 is a system claim corresponding to method claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Chen combined with Chan, Porter, Chui, and Liao teach the limitations of the parent claim. Liao additionally teaches that said combining the first, second, and third scores to generate the score for the given deep learning model comprises weighting each of the first, second, and third scores (Liao ¶¶ 46-48 disclose three separate penalty scores; ¶ 50 discloses that a combination of computed penalty scores is determined, which may be a weighted average of the scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, Chui, and Porter to combine the three scores by weighting them, as disclosed by Liao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the relative importance of the three scores is taken into consideration, thereby leading to a more meaningful result.  See Liao, ¶ 50.

Claim 13 is a computer program product claim corresponding to method claim 4 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 23 is a system claim corresponding to method claim 4 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 5, Chen combined with Chan, Porter, Chui, and Liao teach the limitations of the parent claim (note also that Chen discloses “deep learning models” as shown in the rejection of claim 1 and Liao also discloses “first, second, and third scores” as shown in the rejection of claim 4).  Liao additionally teaches that said determining the score for the given … model comprises performing a linear weighted regression on the combined … scores, wherein the determined score for the given … model is the output of the linear weighted regression. (Liao ¶ 74 discloses that a guided search server may calculate the ratio of the number of times that query information and guidance information occur concurrently to the total number of times that the query information occurs (conditional probability A), and also the ratio of the number of times that the query information and intermediate information occur concurrently to the total number of times that the query information occurs (conditional probability B); these two conditional probabilities can be calculated using linear regression; ¶ 80 discloses that these two conditional probabilities can be linearly weighted to derive the confidence of query i with category j [model score], where the weights are also determined using linear regression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, Chui, and Porter to determine the model score using weighted linear regression, as disclosed by Liao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the relative importance of the scores is taken into consideration, thereby leading to a more meaningful result.  See Liao, ¶ 74.

Claim 14 is a computer program product claim corresponding to method claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chan, Chui, and Porter and further in view of Achin et al.  (US 20150339572) (“Achin”).
Regarding claim 8, Chen combined with Chan, Chui, and Porter teach the limitations of method claim 1. 
Chen combined with Chan, Chui, and Porter do not appear explicitly to teach the remaining limitations of the claim.  However, Achin teaches that said ranking the plurality of deep learning models based on the determined scores comprises removing a given deep learning model for which the plurality of characteristics of the computing device associated with the user do not meet at least one characteristic requirement of the given deep learning model from the ranking of deep learning models to be presented to the user (Achin ¶¶ 166-69 describe a process by which a set of worst-performing modeling techniques are removed from consideration based on the performance of the models they produced according to model fit metrics [model fit = characteristic requirement]; the user may reduce or increase the priority of some modeling techniques or eliminate some modeling techniques from consideration or select others for consideration; in each iteration, each modeling technique’s priority [ranking] may be adjusted; see also ¶ 219 [disclosing that deep learning neural networks may be among the model structures selected]).
Achin and the instant application both relate to the ranking and selection of machine learning models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, Chui, and Porter to delete models that do not meet certain characteristic requirements, as disclosed by Achin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that only the best-performing models are retained for the user to use.  See Achin, ¶ 166.

Claim 16 is a computer program product claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gibiansky et al. (US 20160110657) (“Gibiansky”) and further in view of Chui and Porter.
Regarding claim 20, Chen teaches a computer-implemented method, the method comprising steps of: 
receiving a set of data (Chen ¶ 33 discloses that an operator may specify a dataset upload, a model task, and a desired performance metric; the dataset upload can be a field which accepts any form of data structure, such as databases, tables, sequences, and other formats; ¶ 83 also notes that the system may receive a test interaction dataset); …
receiving a plurality of deep learning models from a catalog of deep learning models (Chen ¶ 4 discloses that the computer system selects historical machine-learning models; ¶ 19 discloses that historical interaction datasets are used to retrieve ML models (which were historically applied to the historical interaction datasets) [i.e., the set of historical machine learning models collectively comprises a catalog]; see also ¶ 19 (disclosing that at least some of the machine learning models involved may be deep learning models));
 determining a score for each of the plurality of deep learning models based on [a] received … deep learning model (Chen ¶ 56 discloses that the computer system generates a performance metric [score] for each of the combinations of feature-extraction rules and ML models [received deep learning model] based on an extraction of features from the test interaction dataset; ¶ 24 clarifies that a “performance metric” refers to a measurable value that quantifies the ability of an ML model to perform one or more tasks);
ranking the plurality of deep learning models for presentation to a user based on the determined scores (Chen ¶ 44 discloses that a model ranking module estimates the performance metric [score] for each combination of historical ML model and feature-extraction rule and outputs [presents] an output ranked model of these combinations; see also Fig. 7, ref. char. 712 (showing that the model rankings are output to a GUI));
presenting to a user, on a display of the computing device associated with the user, (i) one or more of the deep learning models in order based on the ranking (Chen ¶ 75 discloses a presentation device [display] that displays graphical content; ¶ 44 discloses that a model ranking module estimates the performance metric of this combination and compares to the performance metrics of the other combinations; the different combinations are then ranked based on their performance metrics; the model ranking module outputs [displays] an output ranked model of these combinations)...; [and]
 receiving a selection of one of the deep learning models from the user via an input device of the computing device associated with the user (Chen ¶ 37 discloses that a GUI may present a download selected model option; ¶ 38 discloses that the GUI may also presents a run selected model(s) option; ¶ 83 discloses that the output ML model is generated based on the combination satisfying a performance metric included in the request and that these operations also include providing the client device with access to the output ML model [so that the user may select the model with which the system has provided the user access]); …
P201801246US01wherein the steps are carried out by at least one computing device (Chen Fig. 9 shows computing system 900 on which the method steps disclosed therein run).
Chen does not appear explicitly to teach the remaining limitations of the claim.  However, Gibiansky teaches receiving an incomplete [machine] learning model for the set of data (Gibiansky ¶ 118 discloses that selection and optimization servers may load portions of assigned data into memory and begin to form partial [incomplete] machine learning models [based on the assigned data] independently of one another) …; [and]
completing the incomplete deep learning model based on [a] selected [machine] learning model to form a completed [machine] learning model (Gibiansky ¶ 96 discloses that the partial machine learning models generated across a plurality of selection and optimization servers may be combined to create a global machine learning model [completed machine learning model; note that each partial machine learning model used to form the global model is deemed a “selected machine learning model”]); and
training the completed deep learning model using the set of data (Gibiansky ¶ 116 indicates that the system supports the training of machine learning models in distributed computation and distributed data settings in which many selection and optimization servers can work together in order to perform simultaneous training tasks)….  Page 36 of 38 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, and Porter to complete a set of partial machine learning models and train the whole model, as disclosed by Gibiansky, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to develop and train the model in a distributed fashion without tying up resources in a single device.  See Gibiansky, ¶ 96 (partial machine learning models are generated across a plurality of selection and optimization servers and then combined).
Porter discloses presenting to the user … (ii) one or more natural language explanations corresponding to the one or more of the [resources], each of the one or more natural language explanations comprising a description of the ranking for the corresponding [resource] with respect to at least [a] set of data and [a] plurality of characteristics (Porter ¶ 41 discloses that an intelligent ranking engine may accept a model of a user’s likely intent and use the model in the recommendations made to the user; intelligent ranking engine explains in natural language (e.g., English) to the user both the model of user intent [plurality of characteristics] that is being used by intelligent ranking engine and the reason [natural language explanation] why specific resources have been recommended to the user; intelligent ranking engine may also include modelling of behaviors [set of data] common to all users or across groups of users to inform its decisions)….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Gibiansky to present a natural language explanation of the reasons for the ranking based on a set of data and a set of characteristics, as disclosed by Porter, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would aid the user in understanding why the system made the choices it did, thereby enhancing the explainability of the underlying model.  See Porter, ¶ 41.
Neither Chen, Chan, Gibiansky, nor Porter appears to disclose explicitly the further limitations of the claim.  However, Chui discloses that the incomplete deep learning model is nonfunctional (Chui ¶¶ 61-64 disclose that, upon the receipt of user interaction data that involve a medical image on which the preliminary deep learning model is applied, the user interaction data are pooled with user interpretation data to determine whether users are identifying or classifying a feature that is not presently encoded in the existing deep neural network or algorithm [so the preliminary deep learning model does not function to identify or classify the feature that the users identify]); … [and]
 the completing comprises selecting one or more layers from the selected deep learning model and adding the selected one or more layers to the incomplete deep learning model, wherein the selecting is based at least in part on one or more existing layers of the incomplete deep learning model (Chiu Fig. 4 and ¶¶ 61-64 show that, if the predetermined threshold level for modifying the preliminary deep learning algorithm is met the deep learning algorithm may be modified (e.g., a new layer may be added) [selected deep learning model = model to be modified; note that the formation of the layer is a selection of the layer, which is based on the existing layers insofar as the results of the existing layers produced the threshold confidence level that necessitated the addition of the new layer]) ….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Chan, Gibiansky, and Porter with to add a new layer to a partial deep learning model based on a score for the model, as disclosed by Chui, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the model by ensuring that the number of layers of the network matches the complexity and size of the data.  See Chui, paragraph 28.

Response to Arguments
Applicant's arguments filed May 9, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s only substantive argument that appears to require a response is the argument that Chui allegedly does not disclose a nonfunctional, incomplete deep learning model because Chui’s preliminary deep learning algorithm is capable of being applied to a medical image.  Remarks at 12-14.  However, the term “nonfunctional” never appears in the specification, and the broadest reasonable interpretation of the term in light of the (silent) specification is broader than Applicant’s apparent interpretation “incapable of being used for any purpose”.  Examiner notes that the term “functional,” according to the Oxford English Dictionary, has the definition “[a]ble to fulfil a specific function or perform a designated role”.  Oxford Eng. Dictionary, def. 4c of “functional,” https://www.oed.com/view/Entry/75478?redirectedFrom=functional#eid (emphasis added).  Thus, “nonfunctional” must mean “unable to fulfill that specific function or perform that designated role”.  It need note mean “unable to perform any function.”  In this regard, note that the preliminary deep learning model of Chui is unable to classify a particular feature of a medical image that users have manually identified, thus necessitating modifications to the architecture of the model such as the addition of a layer.  Thus, the preliminary model of Chui is unable to fulfill the specific function of classifying the identified feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Note in this connection that claim 3, unlike claim 12, is dependent on intervening claim 2.  However, since claim 2 was rejected under the Chen/Chan/Chui/Porter combination and nothing like claim 2 appears in the claim 11 set, the basis of rejection of claim 12 is the same.